Title: To Thomas Jefferson from William Bartram, 6 February 1806
From: Bartram, William
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Kingsess Febry 6th. 1806.
                        
                        At a time when the great & emportant Affairs of the Nation requires so much of Your Time, I must intreat
                            your Excellencys pardon for this entrusion, in covering a Letter to you from my friend M. Wilson.–The gentleman who
                            formerly communicated to you some Drawings of nondescript Canadian Birds, which he met with, when on a pedestrian journey,
                            to view the Cataract of Niagara—
                        Understanding Sir, that it is your intention to send abroad parties of engenious Men, for the purpose of
                            exploring the Regions of Louisiana lying on the Missisipi and its extensive branches, and envestigating its Natural
                            History, Mr. Willson, having expressed to me, his wishes, and ardent desire, of being employed on that Service, I thought
                            it might be pleasing to you, to recommend to you Notice a character that might be servicable in this splended Enterprise.
                            Mr. Willson is in my opinion as well qualifyed for the department, of drawing and painting in Natural–History as any
                            person We have: He likewise possesses the Art of making preparations in subjects of the productions of Nature In Zuology,
                            Ornithology &c. Mr. Wilson is a Man possessing very liberal scientifick acquirments; Writes well; of
                            irreproachable moral Character, Active, & indefaticable, A decided & firm Republican, agreable to the genuine
                            principles of the Legislative System of United States.
                        Dr Sir Duty as well as gratitude impells me to offer to Your Excelly. My most sincere thanks and
                            acknowledgments, for the destinguished honour & favour extended to me When you were pleased to select me, as a suitable
                            person for the department of Nat. History in the Voyage up the Red River. The Scene was endeed flattering. But with the
                            utmost regret I was constrained to decline it, on account of my advanced Age & consequent infirmities (being towards 70
                            Years of Age) And my Eyesight declining dayly: This very flattering Mark of Your Goodness & regard for me, has made a
                            deep empression on my Mind, & will not be effaced from a Heart most sincerely attatched
                  To Your Excellency, devoted to
                            your Service, and Praying for Your health & happy long Life
                        
                            William Bartram
                     
                        
                    